UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1502


ANN KARIMA GALLANT,

                 Plaintiff - Appellant,

          v.

DEUTSCHE BANK,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Glen E. Conrad, Chief
District Judge. (3:10-cv-00006-gec)


Submitted:   November 30, 2010             Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ann Karima Gallant, Appellant Pro Se. Harry Margerum Johnson,
III, Glen Howard Sturtevant, Jr., HUNTON & WILLIAMS, L.L.P.,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ann Karima Gallant appeals the district court’s order

denying    her    motion     for    entry       of   default.           This   court     may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory          and       collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337   U.S.    541,      545-46      (1949).        The   order

Gallant     seeks    to    appeal     is    neither        a    final     order    nor    an

appealable interlocutory or collateral order.                            Accordingly, we

dismiss the appeal for lack of jurisdiction.                            We dispense with

oral     argument    because       the    facts      and    legal       contentions      are

adequately       presented    in    the    materials           before    the   court     and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                            2